1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT SEATTLE

6
     MUSSIE E WELDEYOHANNES,
7
                                                         Case No. 2:20-cv-1798-RAJ-TLF
                              Petitioner,
8          v.                                            ORDER

9    STATE OF WASHINGTON,

10                            Respondent.

11
           The Court, having reviewed the report and recommendation, the petition for writ
12
     of federal habeas corpus relief and the remaining record, hereby finds and ORDERS:
13         (1)    the Magistrate Judge’s report and recommendation is approved and

14                adopted;
           (2)    petitioner’s federal habeas corpus petition is dismissed without prejudice;
15
           (3)    petitioner shall not be issued a certificate of appealability; and
16
           (4)    the Clerk is directed to send copies of this Order to petitioner, to Magistrate
17                Judge Theresa L. Fricke and to any other party that has appeared in this
18                action.

19
                  Dated this 30th day of June, 2021.
20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23

24

25

     ORDER - 1
